Affirming.
The appellants, George Crawford, Elhanon Crawford, Enoch Crawford and Henry Crawford, brought this action in the Perry Circuit Court against T.G. Bates to enjoin him from interfering with an alleged passway over his land. Their motion for a permanent injunction, the sole relief sought, was overruled.
N.C. Crawford, father of appellants, owned a tract of land bounded by the North Fork of the Kentucky River, and L.D. Crawford and Samuel A. Crawford owned a tract of land which was located between N.C. Crawford's tract and Kentucky State Highway No. 15. On April 28, 1943, L.D. and Samuel A. Crawford executed to N.C. Crawford a deed in which they granted to him a right of way over their land. The granting clause reads: "Said parties of the first part * * * do hereby grant and release unto the party of the second part, his heirs and assigns forever, a right-of-way for a tram road or a truck road of sufficient width for either purpose on and over the lands of the first parties herein described from State Highway No. 15, to the second party's land herein described either to follow the truck road now constructed around the hill back of the bottom, and to extend same to second party's land, or to construct a new roadway of his own around said hill so as not to interfere with the bottom land except for the purpose of entering upon said State Highway; and said second party is granted the further *Page 461 
right to move his coal from his lands through the coal seam through the hill of first parties if he so desires, and said party of the second part is granted the privilege by himself, his heirs, and assigns, his and their agents, servants and employees and all other persons for the advantage of second party, to freely pass and repass on foot or with animals and vehicles of every description, to and from said highway to said land of the party of the second part. And the first parties may use such road if constructed."
N.C. Crawford died, and his land was inherited by appellants. L.D. and Samuel A. Crawford sold their tracts to T.G. Bates, who subdivided the bottom land into town lots and laid out streets and alloys. A map filed with the record shows that Bates Street and Main Street, each 30 ft. wide, connect Kentucky State Highway No. 15 with Airport Road, which extends "around the hill back of the bottom" to appellants' land. Appellants operate a coal mine on their property and haul the coal in trucks over appellee's land to Kentucky State Highway No. 15. Prior to the establishment and construction of the streets in the subdivision, appellants hauled their coal over the old truck route referred to in the deed to their father, and for about two years after the streets were constructed they used Bates Street, Main Street and the Airport Road to reach their property from State Highway No. 15. This route apparently follows very closely the old truck route. The evidence is confusing, but the deviation, if any, is slight, and there is no claim that the streets are not in good condition. The appellee testified that the appellants now have two means of access to their property from State Highway No. 15. He said: "We left two streets leading into the property, one around the hill as called for in their deed to the tram road and another street from the tipple to the river into their property."
The description of the passway in the deed to appellants' father is obscure and uncertain, since it appears that the old truck road referred to therein followed no well defined route. The streets as now established furnish appellants an adequate outlet from their property, and give effect to the intention of the parties to the deed of April 28, 1943. The chancellor heard the witnesses and went upon the ground and viewed the premises. Under *Page 462 
the circumstances we are not disposed to disturb his finding.
Judgment is affirmed.